     Case 1:19-cv-06122-GHW-SLC Document 137 Filed 11/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MORETON BINN AND MARISOL F, LLC, derivatively on
behalf of Nominal Defendant XPRESSPA GROUP, INC.
f/k/a FORM HOLDINGS CORP.,

                             Plaintiffs,
                                                       CIVIL ACTION NO.: 19 Civ. 6122 (GHW) (SLC)
         -v-
                                                            AMENDED ORDER SCHEDULING
                                                                ORAL ARGUMENT
BRUCE T. BERNSTEIN, RICHARD K. ABBE, ANDREW R.
HEYER, SALVATORE GIARDINA, BRIAN DALY,
ROCKMORE INVESTMENT MASTER FUND, L.P., B3D,
LLC,
                          Defendants,
      -and-

XPRESSPA GROUP, INC., f/k/a FORM HOLDINGS
CORP.,
                            Nominal Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         The oral arguments on the Motion to Alter Judgment, scheduled for on Thursday,

November 12, 2020 at 11:30 am, will now be held by videoconference.

         The public may use the following number to listen to the arguments: 646-992-2010;

access code: 132-377-4423.

Dated:         New York, New York
               November 10, 2020

                                                 SO ORDERED



                                                 _________________________
                                                 SARAH L. CAVE
                                                 United States Magistrate Judge
